Citation Nr: 1040578	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  07-36 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young




INTRODUCTION

The Veteran had active military duty from February 1986 to 
October 1986. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  The 
Veteran's claim is currently in the jurisdiction of the New 
Orleans, Louisiana RO.

In March 2009, the Veteran testified during a video conference 
hearing before the undersigned Veterans Law Judge.  A copy of the 
hearing transcript is associated with the claims folder and has 
been reviewed.  In May 2009, the Board remanded this matter for 
additional development.  The Board finds that the RO 
substantially complied with the May 2009 remand orders, which 
directed that the Veteran be scheduled for VA examination, 
notwithstanding the Veteran's failure to report for the 
examination.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

A preponderance of the evidence is against a finding that the 
Veteran has a chronic cervical spine disability that had its 
onset in service or is otherwise related to active duty.


CONCLUSION OF LAW

Chronic cervical spine disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, (West 2002); 38 C.F.R. § 3.159 (2010).

In correspondence dated November 2005 and March 2006 the Veteran 
was provided with the information and evidence necessary to 
substantiate his claim.  Specifically, the RO notified the 
Veteran of the information and evidence that VA would seek to 
provide and the information and evidence that he was expected to 
provide.  The RO satisfied its duty to notify the Veteran under 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2010).  VA informed him that it would make reasonable efforts to 
help him get evidence necessary to support his claim, 
particularly medical records, if he gave VA enough information 
about such records so that VA could request them from the person 
or agency that had them.  In correspondence dated in March 2006 
the RO specifically notified the Veteran of the process by which 
initial disability ratings and effective dates are established.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board acknowledges that in August 2009, the AMC sent a notice 
letter informing the Veteran that a VA medical facility near him 
was asked to schedule him for an examination in connection with 
the Remand.  That letter was returned to the AMC as 
undeliverable.  The AMC appears to have researched a different 
address for the Veteran from an Internet agency known as "Debtor 
Discovery."  In September 2009 the AMC sent a letter to the 
address provided by "Debtor Discovery," which is not the same 
address-and indeed is not located in the same state-as the 
address provided by the Veteran in a March 2009 statement.  The 
letter informed the Veteran that VA received the August 2009 
letter back from the address VA had for him in New Orleans and 
asked him to contact VA to ascertain his current address.  There 
was no response from the Veteran as to this request.  In June 
2010 the AMC mailed the supplemental statement of the case (SSOC) 
to the last address of record provided by the Veteran.  There is 
no indication in the record that the June 2010 notice that 
included an SSOC, pertinent to the matter at issue, was retuned.  
According to VA regulation, notification for VA purposes is 
written notice sent to the claimant's last address of record.  38 
C.F.R. § 3.1(q) (2010).  In the normal course of events, it is 
the burden of the Veteran to keep VA apprised of his whereabouts.  
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  If he does not do 
so, there is no burden on the part of VA to "turn up heaven and 
earth" to find him.  Id.

There is no indication that any additional action is needed to 
comply with the duty to assist the Veteran.  The RO has obtained 
copies of the service treatment records, including the Veteran's 
reports of medical examination and medical history.  Pursuant to 
the Board remand of this matter, the Veteran was scheduled for a 
VA examination in August 2009 but failed to report for the 
scheduled examination and good cause has not been shown.  See 
38 C.F.R. § 3.655.  The Board notes that "[T]he duty to assist is 
not always a one-way street.  If a Veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Given these facts, it appears that all available records 
have been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating his 
claim.  38 U.S.C.A. § 5103A(a)(2). 

II.  Service Connection Claims

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
If a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  Establishing service 
connection generally requires medical or, in certain 
circumstances, lay evidence of (1) a current disability; (2) an 
in-service incurrence or aggravation of a disease or injury; and 
(3) a nexus between the claimed in- service disease or injury and 
the present disability.  Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009).  A service connection claim must be accompanied 
by evidence which establishes that the claimant currently has the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a). 
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App.at 54.

In May 2006 the RO denied the Veteran's claim for cervical spine 
disability on grounds that the evidence clearly shows that a 
cervical spine disability existed prior to service and there was 
no objective evidence of worsening of the pre-existing disorder.  
The Veteran contends that his cervical spine disorder had its 
onset in service.  He asserts that when he enlisted in the 
service he was of sound mind and body and was able to perform any 
job asked of him.  He stated that he is now limited in what he 
can do physically.

Service treatment records include a May 1986 orthopedic 
consultation record reflecting that the Veteran was seen with 
complaints of upper thoracic and cervical pain with headache 
since basic training and with positive "previous [existed prior 
to service history]."  The provisional diagnosis was thoracic 
and cervical pain.  X-rays taken in May 1986 resulted in an 
impression of mild degenerative disc disease at the C5-6 level.  
In May 1986 the Veteran was seen at a physical therapy clinic.  
He reported that his back and neck were still hurting.  The 
assessment was cervical and thoracic pain.  

In June 1986 the Veteran was seen an orthopedic clinic with a 
three-month history of upper back and neck pain with occasional 
radiation of pain into both arms.  It was noted that there were 
no sensory or motor dysfunction.  It was also noted that the pain 
began during basic training secondary to physical training.  It 
was further noted that the Veteran was unresponsive to 
[nonsteroidal anti-inflammatory drug] NSAID; and a prior history 
of whiplash years ago had resolved.  On objective examination the 
cervical spine was benign and questionable degenerative joint 
disease was noted.  There was normal range of motion in the neck 
and pain on palpation over the C-8 area.  

In June 1986 the Veteran was admitted to the hospital for Medical 
Evaluation Board purposes.  The hospital summary report indicated 
that the Veteran had had a three-month history of upper back and 
neck pain with occasional radiation of pain into both arms.  It 
was noted that the pain began during basic training secondary to 
physical training.  It was also noted that the Veteran was 
evaluated by the orthopedic department at the military facility 
where he did his basic training and was found to have congenital 
thoracic kyphosis.  There was no diagnosis related to the 
cervical spine.

In an addendum to the June 1986 Medical Evaluation Board report, 
the chief complaint was noted as back pain, not localized and 
involving the cervical, thoracic and lumbar spine.  He noted a 
history of having been in a motor vehicle accident in 1981, which 
did not require hospitalization.  He stated that his back pain 
was made worse during basic training by performing tactical 
training which required multiple falls to the ground, post detail 
including lifting of heavy crates and wearing a heavy rucksack.  
The final diagnosis was compression fracture, T8, moderate, old 
injury, existed prior to service.  There was no diagnosis 
rendered regarding the Veteran's cervical spine.

In a July 1986 Report of Medical Examination for the purpose of 
examination for the Medical Evaluation Board, clinical evaluation 
revealed no abnormalities of the cervical spine.  Notation 
concerning the spine on that report refers only to the thoracic 
spine.  EMG [electromyography] of the upper extremities was 
conducted in August 1986 to rule out radiculopathy.  The tests 
were essentially normal.  The assessment was no EMG abnormalities 
uncovered at the tested muscle including paraspinal C4-T1 with no 
evidence of cervical radiculopathy.

The Veteran was examined post-service by VA in December 1986, two 
months after his discharge from military service.  The examiner 
noted the Veteran had pain and stiffness of the right cervical 
region.  The examiner noted that the Veteran had no deformities 
of the spine on inspection and palpation.  There was normal 
movement of the spine with no limitations in the range of motion.  
The Veteran reported limitations in the cervical spine, but the 
examiner felt that such limitation was due to the Veteran's body-
build rather than anything else.  The pertinent diagnosis was 
painful cervical spine, etiology undetermined.  X-rays were 
negative for cervical spine pathology.

Considering the evidence in this case, service connection for a 
cervical spine disorder is not warranted because the evidence 
fails to show the Veteran has a current disability associated 
with his cervical spine.  As stated above, service connection 
requires a finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease incurred in service.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993); Brammer, 3 Vet. App. at 225 (1992).  
In the instant case, there is no competent evidence showing a 
current cervical spine disability.  While in-service x-rays taken 
in 1986 were interpreted as showing mild degenerative disc 
disease of the cervical spine, later evaluations in service did 
not note chronic cervical spine disability.  A VA examination in 
December 1986, two months after discharge from military service, 
found no deformities of the cervical spine and normal movement 
with no limitations in the range of motion.  The examiner stated 
that he believed that the Veteran's reference to limitation of 
cervical spine motion was due to the Veteran's body-build rather 
than anything else.  Furthermore x-rays were negative for any 
cervical spine pathology and the diagnosis was painful cervical 
spine, etiology undetermined.  However pain is not analogous to 
disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001) (the claimant was seeking service connection for a 
neck disability and an increased rating for a low back 
disability.  On the issue of service connection, the Court held 
that pain alone without a diagnosed or identifiable underlying 
malady or condition did not constitute a disability for which 
service connection may be granted.  Subsequently, the Federal 
Circuit dismissed the issue of service connection stating it was 
precluded from reviewing the factual determinations of the Board 
or the Court.)   

The Board notes that the Veteran was scheduled for VA 
examinations to obtain medical evidence as to the nature and 
etiology of any current cervical spine disorder but he failed to 
report for the examinations without a showing of "good cause."  
See 38 C.F.R. § 3.655.  When a Veteran fails without good cause 
to report for a necessary VA examination requested by VA in 
conjunction with a claim, VA is not obliged to attempt to provide 
another.  Examples of good cause include, but are not limited to, 
the illness or hospitalization of the claimant, death of an 
immediate family member, etc.  38 C.F.R. § 3.655(a).  The 
consequence in this case of the Veteran's failure without good 
cause to report for the VA examination is that his claim for 
service connection has been decided on the basis of the other 
relevant evidence of record.  38 C.F.R. § 3.655(b).  While VA has 
a duty to assist the Veteran in the development of his claim, the 
Veteran has a duty to cooperate with VA.  See Wood, 1 Vet. App. 
190.  

The Board acknowledges that the Veteran's own lay statements may 
in some instances be sufficient to establish a current diagnosis.  
Indeed, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007), the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be competent 
to identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form of 
cancer), (2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  The 
relevance of lay evidence is not limited to the third situation, 
but extends to the first two as well.  Whether lay evidence is 
competent and sufficient in a particular case is a fact issue.  
Here, none of the above criteria set forth under Jandreau apply.  
Thus, no current disability is established and the cervical spine 
claim fails on this basis.  Brammer, 3 Vet. App. at 225.

It is acknowledged that the Veteran is competent to report 
observable symptoms such as cervical spine pain.  Layno v. Brown, 
6 Vet. App. 465 (1994).  Furthermore, lay evidence concerning 
continuity of symptoms after service, if credible, is ultimately 
competent, regardless of the lack of contemporaneous medical 
evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
His statements regarding neck pain are credible and competent.  
However, he is not shown to be competent to diagnose cervical 
spine disability.  Even trained medical experts rely on x-rays, 
electrodiagnostic testing and other diagnostic tools to determine 
the presence of underlying disability (as opposed to symptoms) 
and the Veteran is not shown to have the expertise to diagnose 
cervical spine disease without these diagnostic tools.  The 
weight of the competent evidence is against a finding that the 
Veteran has a current cervical spine disability related to active 
service.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt rule is not applicable.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert 
v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for a cervical spine disability is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


